Citation Nr: 1514505	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and substance abuse, due to military sexual trauma.

2.  Entitlement to service connection for bilateral flatfoot.

3.  Entitlement to service connection for a right hand disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the fifth digit of the left hand.

5.  Entitlement to service connection for a disability of the fifth digit of the left hand.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for herpes.

7.  Entitlement to service connection for herpes.

8.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they contain the March 2014 Board hearing transcript and VA treatment records relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disability of the fifth digit of the left hand and for bilateral flatfoot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2014 Board hearing, the Veteran withdrew her appeal concerning the issues of entitlement to service connection for a right hand disability and to nonservice-connected pension.

2.  Service connection for a disability of the fifth digit of the left hand and for herpes was denied in a September 2002 rating decision.  The appellant did not appeal that decision or submit new and material evidence within one year of the rating decision, and the September 2002 decision is final.

3.  The evidence received since the September 2002 denial, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability of the fifth digit of the left hand.

4.  The evidence received since the September 2002 denial, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for herpes.

5.  The preponderance of the competent and probative evidence of record is against finding that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.

6.  The preponderance of the evidence is against finding that the Veteran has a psychiatric disorder that is related to active military service or events therein, including due to military sexual trauma, and there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.

7.  The preponderance of the evidence is against finding that the Veteran has herpes due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for a right hand disability and to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The September 2002 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a disability of the fifth digit of the left hand has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014).

3.  The September 2002 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for herpes has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

4.  An acquired psychiatric disorder, to include PTSD, depression, and substance abuse, due to military sexual trauma was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  Herpes was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the March 2014 Board hearing, the Veteran stated that she wished to withdraw her appeal of the issues of entitlement to service connection for a right hand disability and to nonservice-connected pension.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regards to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and these claims must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in February and June 2012, which included information regarding new and material evidence required to reopen a previously denied claim and obtaining evidence pertaining to personal trauma.  These issues were last adjudicated in October 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, the reports of VA examinations, the testimony of the March 2014 Board hearing, and various lay statements from the Veteran.

During the Veteran's March 2014 Board hearing, the issues on appeal were explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and her  representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

New and Material Evidence

The Veteran contends that she has he has a disability of the fifth digit of the left hand and herpes which were incurred during her active duty service.  

The Veteran was previously denied entitlement to service connection for a disability of the fifth digit of the left hand and herpes in a rating decision dated in September 2002.  The Veteran's claims were denied on the basis that there was no evidence that either of these disorders currently existed and no evidence that they existed during service.  Although notified of the denial, the Veteran did not perfect an appeal to the September 2002 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

Since the September 2002 rating decision, VA treatment records have been obtained and associated with the claims file.  These records show that the Veteran has a current diagnosis of herpes and a left small finger mallet deformity with postoperative changes.  As the September 2002 rating decision denied the claims in part on the basis that she had no current diagnoses for these disorders, and now medical evidence has established that these current disabilities exist, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claims, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claims are reopened.

Psychiatric Disorder

The Veteran contends that she has PTSD or other acquired psychiatric disorder which was caused by a sexual assault during service.  In March 2014 she testified that she had been set up on a blind date with a civilian, and during this date she was raped.  She stated that she did not report the assault at the time because she was ashamed and afraid.  Statements made by the Veteran that were recorded in her VA treatment records indicate that during the date she became intoxicated and passed out, and when she awoke the next morning she realized she had been raped while unconscious.  In February and March 2012 statements to VA, the Veteran reported that her PTSD was caused by the stress and shame of contracting genital warts from this assault in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy" as established by official records.  See  Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran's VA treatment records are silent for any complaints or treatment related to a sexual assault or psychiatric disorder.  In November 1984 the Veteran was treated for acute intoxication.  The Veteran's personnel records show that in January 1985 she was recommend for discharge from service after testing positive for marijuana and cocaine.

The earliest evidence of record showing treatment for a mental health disorder is from 1996.  The Veteran's VA treatment records show an extensive history of mental health treatment since that time, including frequent treatment related to drug and alcohol abuse.

In September 1996 the Veteran began attending addiction therapy.  In November 1996 she was evaluated by a social worker and diagnosed with opioid, cocaine and alcohol dependence in remission in a controlled environment.  In January 1997 the Veteran was diagnosed with polysubstance dependence, and throughout 1997 she received treatment for addiction and withdrawal and was noted to have some depressive symptoms. 

In June 2004 the Veteran was evaluated by a psychologist and diagnosed with bipolar disorder, cocaine dependence, and heroin dependence.  Throughout 2004 the Veteran continued to receive treatment for substance abuse and bipolar disorder, and depressive symptoms were again noted.  In a July 2004 psychosocial assessment, the Veteran reported significant childhood stressors but denied experiencing any military sexual trauma.  The Veteran was diagnosed with PTSD in September 2004 by a nurse practitioner due to childhood trauma, an unspecified trauma in the military that "caused her much shame, anger, and humiliation," witnessing a civilian death after service, and other post-service traumas.  In October 2004 the nurse practitioner wrote that the Veteran had PTSD "as evidence by history of trauma: contracting genital herpes, father beating her mother, witnessing murder, being stalked and shot at."  In November 2004 a psychiatrist diagnosed the Veteran with bipolar affective disorder.

In 2009 and 2010 treatment sessions, the Veteran was also given diagnoses of adjustment disorder and generalized anxiety disorder.  In September 2009 the Veteran was involved in an accident while working as a bus driver in which she accidently hit and killed a pedestrian.  In October 2009 the Veteran reported feeling "numbing, unreality, and confusion" about this event and was diagnosed by a psychiatrist with adjustment disorder with depressed mood and polysubstance abuse in sustained full remission.  

The Veteran also received regular counseling and treatment throughout 2011 and 2012, during which treatment she was most frequently found to have diagnoses of substance abuse, substance induced mood disorder, PTSD, and/or depressive disorder.  In November 2011 she was diagnosed with polysubstance abuse and dependence and substance induced mood disorder.  She reported reexperiencing the trauma of hitting a pedestrian while she worked as a bus driver.  In December 2011 she told a social worker that "she reexperiences [PTSD] due to her accident as a bus driver when she struck and killed a pedestrian," and in January 2012 she also told a nurse that she suffered from PTSD due to the bus accident.  At a December 2011 psychotherapy session, the Veteran stated that in the service she had been set up on a date by her sergeant.  They drank heavily and "she blacked out" and "later learned that she had acquired genital herpes."  She reported being harassed in service and feeling "targeted" by her superiors.  A social worker's evaluation in January 2012 found the Veteran to have diagnoses of opioid dependence, cocaine dependence, generalized anxiety disorder, major depressive disorder, PTSD, and rule out borderline personality disorder.

In October 2013 the Veteran was afforded a VA psychiatric examination with a psychologist.  The examining psychologist reviewed the claims file and performed an in-person interview.  He noted that there were significant inconsistencies in the Veteran's reporting, including regarding her denial of drug or alcohol use prior to entering service, and found her to be an unreliable historian.  The examiner discussed the Veteran's past history at length, including the accidental death of a pedestrian while she was working as a bus driver, and noted that she had some symptoms of avoidance and reexperiencing this this accident as well as relating to her former associations with drug abusers.  He noted that the Veteran's VA treatment records showed many separate claimed stressors, including being accused of selling drugs in the military and being shot at, and stated that the most consistently reported stressful event associated with her claimed PTSD symptoms was the bus accident.

The examiner found that the Veteran did not meet the full diagnostic criteria for PTSD.  While she met criteria A and B, and the claimed sexual assault was adequate to support a diagnosis of PTSD, the Veteran did not have sufficient avoidance of stimuli associated with the trauma (criterion C) and had no persistent symptoms of increased arousal (criterion D).  Criteria E and F, "duration of disturbance" and "disturbance causes clinically significant distress or impairment," were also noted to be insufficient for a diagnosis of PTSD.  The examiner diagnosed the Veteran with polysubstance dependence and substance-induced mood disorder and found that they were less likely than not related to military service or the alleged military sexual trauma.  He wrote that the Veteran had a "[l]ong and substantial history of addiction to multiple substances" and that her symptoms attributable to substance-induced mood disorder were "[a] constellation of mixed anxiety and depressive features that are confounded with long and substantial history of addiction."  The examiner also found that regarding whether the alleged assault event occurred was "moot" for VA purposes, as her psychiatric symptoms were less likely than not related to military service or military sexual trauma.

After reviewing all the evidence of record, the Board finds that there is no current diagnosis of PTSD, and no evidence linking the Veteran's other current psychiatric diagnoses to any event in active duty service.

While there has been no direct corroboration of the Veteran's claimed sexual assault in service, the service treatment records do indicate that in November 1984 she became so intoxicated as to be completely unresponsive, and the Board accepts this as adequate corroboration that a sexual assault may have happened in the manner that the Veteran describes.  While the Board is greatly sympathetic to the Veteran regarding the personal stress that this incident must have caused her, the majority of the competent medical evidence of record indicates that the Veteran does not have a current diagnosis or PTSD or any other psychiatric disorder which was caused or otherwise related to her service or an in-service sexual assault.

The Veteran has been given a number of psychiatric diagnoses from a variety of sources through her treatment with VA, some of which conflict in their findings.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the Veteran has been given diagnoses of PTSD in her VA treatment records, these diagnoses are not supported with any evidence that the diagnosing medical professionals used the criteria required by the DSM-IV/DSM-V when assigning the Veteran a diagnosis of PTSD, as there is only general discussion of her stressors and no indication of how her symptoms meet the qualifying criteria.  The symptoms discussed in these treatment records do not indicate any persistent avoidance of stimuli associated with the military sexual assault and numbing of general responsiveness or persistent symptoms of increased arousal which are caused by a traumatic experience.  While the Veteran does show symptoms of irritability or outbursts of anger and difficulty concentrating, the medical records clearly attribute these symptoms primarily to her heavy drug and alcohol usage.  Her avoidance symptoms have been also primarily attributed to trauma from her 2009 bus accident in which she killed a pedestrian.  Overall, her treating medical caretakers also were clearly taking into consideration the Veteran's entire history of stressors, including her many years of drug abuse and other risky behavior and the bus accident, rather than merely considering the Veteran's military sexual harassment, when considering the cause of her psychiatric symptoms.  See 38 C.F.R. § 4.125(a).  The most probative medical opinion of record regarding whether the Veteran has a current diagnosis of PTSD is that of the October 2013 VA psychologist.  This examiner provided a comprehensive discussion of the Veteran's history and symptoms, and after carefully considering all necessary criteria for PTSD, found that she did not meet the criteria for this diagnosis.  Despite the fact that the Veteran has received other diagnoses in the past, the Board finds the VA examiner's conclusion to be consistent with the overall record, as by far the most common diagnoses the Veteran has received throughout the period on appeal is not PTSD, but substance dependence and substance induced mood disorder.

The appellant also has other valid psychiatric diagnoses provided by competent medical professionals, including polysubstance dependence, substance induced mood disorder, major depressive disorder, generalized anxiety disorder, bipolar disorder, and adjustment disorder, but these disorders are not shown to be related to her service.

Without competent and probative evidence indicating that the Veteran's psychiatric disorders were caused by or otherwise related to an injury during service, service connection is not warranted.  The Veteran's VA treatment records show that the Veteran has had numerous stressors which have affected her psychiatric well-being, including a traumatic childhood, post-service violent events, and the trauma of having accidentally killed a pedestrian while driving a bus.  On numerous occasions the Veteran herself admitted that her symptoms of reexperiencing trauma and anxiety were due to her bus accident, rather than due to any event in service.  The October 2013 VA examiner considered the Veteran's entire history, including her statements regarding an in-service assault, but he concluded that her current psychiatric disorders were not related to any event in service.  While some of the VA treatment records note that the Veteran had a traumatic experience in service, these are retellings of the Veteran's self-report, and this event is not at any time found to be the cause of her current psychiatric symptoms.  There are no competent medical opinions of record other than that of the October 2013 VA examiner which have taken into consideration the Veteran's entire history, including full review of the claims file and medical history, and found that the Veteran's current psychiatric disorder was caused by her service.  Thus, the overwhelming preponderance of the medical evidence is against finding that the Veteran has a psychiatric disorder that is connected to service.  

The Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that the appellant is competent to make statements regarding the stress of being sexually assaulted or harassed during service as well as the pain and negative feelings that she associates with genital herpes.  However, a probative medical opinion on the etiology or underlying causes of a psychiatric disorder requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the appellant is not competent to render a persuasive or competent medical opinion on whether her currently diagnosed psychiatric disorders were caused by or otherwise related to her military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, her assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.

The Board has considered whether service connection for a psychiatric disorder, such as psychosis, is warranted on a presumptive basis.  The Veteran's psychiatric assessments and diagnoses do not indicate that she has any type of psychosis, nor has the Veteran asserted that she has had such a condition at any time.  There is also absolutely no evidence of a psychosis or other similar psychiatric disorder manifesting to a compensably disabling degree within one year of her discharge from active duty service.  Therefore service connection on a presumptive basis as a chronic disease is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309, 3.384.

In short, the preponderance of the evidence indicates that the Veteran does meet the diagnostic criteria for a diagnosis of PTSD, and the evidence does not show that any of her current psychiatric disabilities had their onset during or are otherwise related to her active service, either directly or presumptively.  Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Herpes

At the outset it is noted that the RO considered this issue on a direct basis.  Thus, appropriate notice and development has been accomplished.  Therefore, the Board may proceed to consideration of the merits without prejudice to the Veteran.

The Veteran contends that she has herpes which was contracted when she was sexually assaulted in service.  The Veteran testified in March 2014 that she did not report having herpes while in service "because of the shame," but that she did seek outside medical attention for it, although she could not remember the name of the facility.

The Veteran's service treatment records are silent for any complaints or treatment related to herpes or other sexually transmitted disease.

The Veteran's VA treatment records show that at a January 1997 physical examination, the Veteran denied any acute medical problems except for a painful sore in her mouth.  Laboratory testing which had been performed one month early was negative for any sexually transmitted disease.  The Veteran's sore was diagnosed as an aphthous ulcer.  A diagnosis of genital herpes was first entered in March 1998.  In April 1998 it was noted that the Veteran was on suppressive medication therapy.  An October 2004 gynecological examination indicated that the Veteran had more than 6 outbreaks a year and was interested in suppressive therapy.  In August 2006 she reported that she had not had a flair for "quite a while."

Based on a review of the record, the Board finds no evidence supporting the claim of entitlement to service connection for herpes.  Although the Veteran has testified that she was treated for herpes while still in the service in the 1980s, this assertion is not supported by the evidence of record.  The Veteran was not able to provide the name or even the approximate location of the facility where she was treated for herpes during or following active duty service.  In January 1997 VA laboratory testing found no evidence of a sexually transmitted disease.  According to VA records, the Veteran was not diagnosed with herpes until March 1998, approximately 13 years after her separation from service.  The passage of many years between discharge from active service and the medical documentation of a claim for disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that appellant failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).  The negative test for sexually transmitted diseases from January 1997 is also evidence against the Veteran's contention, as it indicates that she did not carry the herpes virus at that time.

There is no competent medical evidence that establishes a causal connection between the Veteran's herpes and her military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Veteran's herpes could be connected to service in any way, including having its onset during service.  The lay assertions of the Veteran that she believes she contracted herpes from a sexual assault during her service unfortunately does not constitute competent and credible medical evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as herpes.  See Jandreau, 492 F.3d at 1377.  Thus, there is no competent and credible evidence relating the Veteran's herpes to her military service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for herpes.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.



ORDER

The appeal concerning the issue of entitlement to service connection for a right hand disability is dismissed.

The appeal concerning the issue of entitlement to nonservice-connected pension is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a disability of the fifth digit of the left hand is reopened.

New and material evidence having been received, the claim of entitlement to service connection for herpes is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and substance abuse, due to military sexual trauma is denied.

Entitlement to service connection for herpes is denied.


REMAND

The Veteran contends that she either broke or dislocated her left fifth finger when she dropped a pan while cooking in the service.  She testified that it was in a splint for at least two months following the injury, although it did not cause her any major functional impairment.  She reported that she continues to have difficult bending that finger today.

The Veteran's VA treatment records show that she has been diagnosed and treated for left small finger mallet deformity with postoperative changes.  In September 2006 she underwent surgery to perform a fusion of the left small finger distal interphalangeal joint.

As the Veteran has provided lay statements asserting that she experienced an in-service injury to her left fifth finger, and the VA treatment records clearly show that she has a current disability of the left fifth finger, the Board finds that a VA examination is needed in order to obtain a competent opinion on its likely etiology prior to any further adjudication.

The Veteran also contends that she has a foot disorder that had its onset during her active duty service.  She testified that during service she had to perform a great deal of running and jumping, which caused a strain on her feet and resulted in calluses in service.  The Veteran was afforded a VA examination for flatfoot in July 2012.  The examiner found that the Veteran did not have a current diagnosis of flatfoot and that "she has various other foot problems such as onychomycosis but this is not the purpose of her examination today."  The examiner also noted that the Veteran had foot pain and occasionally used a cane, and that X-rays showed degenerative changes in the left foot.  He did not, however, follow up these observations with any current diagnoses relating to these findings or provide an opinion on whether any of the Veteran's current foot disorders could be related to service.  The Veteran's VA treatment records show several complaints of foot pain and foot-related diagnoses, including hallux limitus.  This issue must therefore also be remanded for a new VA examination and adequate opinion reflecting all current foot diagnoses.

Additionally, any outstanding, relevant VA treatment records should be obtained, to the extent available, and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain from the VA Medical Center in Richmond, Virginia all outstanding, pertinent records of treatment of the Veteran since December 2012.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Arrange for the Veteran to undergo a VA examination performed by a qualified physician to determine the Veteran's current diagnoses and likely etiology pertaining to the left fifth finger and the feet.  The entire claims file, including all electronic records, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All appropriate tests and studies should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify all current diagnoses of a) the left fifth finger and b) the bilateral feet, and state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any such disorder had its onset during the Veteran's active duty or is otherwise related to any event or injury incurred in active duty service.  The examiner must discuss the Veteran's lay statements, including her assertion that she dropped a pan in service and injured her left fifth finger, which was subsequently in a splint for 2 months, and her assertions regarding having strain on her feet from running and jumping and developing calluses from the heavy boots she was required to wear.  The examiner must also discuss the Veteran's diagnoses in her VA treatment records, including the December 2011 diagnosis of hallux limitus and any findings of arthritis.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  She is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claims.  38 C.F.R. § 3.655.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

5.  After completing the requested actions, the AOJ should readjudicate the claims in light of all pertinent evidence.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


